DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 26, 2022, has been entered. The amendment of claim 10; addition of new claims 25-27; and cancellation of claims 1-9, 11-13, 17-19, and 21-24, is acknowledged.
Response to Arguments
Applicant’s arguments with respect to claims 10. 13-16, 20, and 25-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 14, 16, 20, and 25-27, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2016/0121619 (“Tomoguchi”) in view of U.S. Patent Pub. 2009/0026104 (“Cassidy”).
Claim 10
Tomoguchi discloses an ink bottle set comprising: an ink bottle configured to contain ink (Fig. 6A), the ink bottle comprising: a container member that includes: a barrel that has a cylindrical portion having a first diameter (large diameter section 83); and a first engaging portion having a second diameter smaller than the first diameter (smaller diameter section 82); and a nozzle member having a nozzle with an outflow port and a joint portion engageable with the first engaging portion via first threads (Fig. 6A, nozzle portion 90 with outflow port 97 and trunk section 91), the nozzle member having a second engaging portion between the outflow port and the joint portion along a central axis of the ink bottle (flanges 98): and a lid member having a back end portion and a top portion, the back end portion engageable with the second engaging portion, wherein the back end portion of the lid member and the joint portion of the nozzle member are arranged along the central axis of the ink bottle in an engagement state in which the back end portion is engaged with the second engaging portion via second threads and the joint portion is engaged with the first engaging portion via the first threads (Fig. 6A, lid portion 99 and 94), and -2-Application No. 16/708,934 wherein the lid member comprises a plurality of ribs located on an outer surface of the lid member and extending vertically to the top portion of the lid .member, the plurality of ribs having a diameter greater than a diameter of the top portion of the lid member (Figs. 6A and 6B, lid 94 includes outward ribs). 
	Tomoguchi discloses a lid member but does not appear to explicitly disclose wherein a portion of the lid member that is colored with a color similar to a color of the ink contained in the ink bottle has optical transparency and an entirety of the lid member is colored with the color similar to the color of the ink contained in the ink bottle.
Cassidy discloses a bottle cap having a portion with optical transparency and another portion which is opaque (Fig. 3, paragraph [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein a portion of the lid member that is colored with a color similar to a color of the ink contained in the ink bottle has optical transparency and an entirety of the lid member is colored with the color similar to the color of the ink contained in the ink bottle, as it has been generally recognized in matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  MPEP 2144.  One would have been motivated to modify the aesthetic coloring and transparency of the lid member, for the purpose of providing easy identification of the bottle and contents (Cassidy, paragraphs [0004-0008]).

Claim 14
Tomoguchi in view of Cassidy discloses the ink bottle set according to claim 10, wherein the lid member comprises a flat portion at the top portion thereof (Tomoguchi, Figs. 6A and 6B, lid 94 has a flat top) 

Claim 16
Tomoguchi in view of Cassidy discloses the ink bottle set according to claim 10, wherein, in the engagement state, the back end portion of the lid member is adjoined with the joint portion of the nozzle member along the central axis (Tomoguchi, Figs. 6A and 6B). 

Claim 20
Tomoguchi in view of Cassidy discloses the ink bottle set according to claim 13, wherein the ribs extend from the back end portion side to the top end portion (Tomoguchi, Figs. 6A and 6B).

Claim 25
Tomoguchi in view of Cassidy discloses the ink bottle set according to claim 10, wherein the plurality of ribs have an axial length greater than an axial length of the back end portion (Tomoguchi, Figs. 6A and 6B).  

Claim 26
Tomoguchi in view of Cassidy discloses the ink bottle set according to claim 10, wherein the lid member is a single unitary body (Tomoguchi, Figs. 6A and 6B, portion 94).

Claim 27
Tomoguchi in view of Cassidy discloses the ink bottle set according to claim 10, wherein the nozzle member is a single unitary body (Tomoguchi, Figs. 6A and 6B, portion 90).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2016/0121619 (“Tomoguchi”) in view of U.S. Patent Pub. 2009/0026104 (“Cassidy”), further in view of U.S. Patent No. 3,907,145 (“Horvath”).
Claim 15
Tomoguchi in view of Cassidy discloses the ink bottle set according to claim 10.
Tomoguchi in view of Cassidy does not appear to explicitly disclose wherein the lid member comprises an arrow showing an opening direction thereof. 
Horvath discloses using an alignment arrow showing an opening direction (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the lid member comprises an arrow showing an opening direction thereof, as it has been generally recognized in matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  MPEP 2144.  One would have been motivated to modify the aesthetic coloring and transparency of the lid member, for the purpose of providing easy identification of the bottle and contents more accurately aligning the cap and bottle (Horvath, col. 3, lns 9-26).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853